    Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                 Page 1 of 12 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


MARGARITA WILEY,                    )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Case No. 4:20-cv-00934
                                    )
                                    )
WALMART INC.,                       )
                                    )
      Defendant.                    )
____________________________________)


             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, Margarita Wiley (“Wiley” or “Plaintiff”), through undersigned

counsel, and files her Complaint and Demand for Jury Trial against Defendant, Walmart Inc.,

(“Walmart” or “Defendant”), and in support states as follows:

                                  NATURE OF THE CLAIMS

       1.      This is an action for monetary damages pursuant to Title I of the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”); the Family and

Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. (“FMLA”); and the Texas Commission on

Human Rights Act, 1.3.3 Article 5221K, et seq. (“TCHR”) to redress Defendant’s unlawful

employment practices against Plaintiff, including Defendant’s discrimination and retaliation

against Plaintiff due to her association with a disabled individual (her husband), its interference

with her utilization of FMLA, and its retaliation against Plaintiff following her lawful exercise of

her rights under the FMLA leading to her unlawful termination.




                                           Page 1 of 12
     Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                   Page 2 of 12 PageID 2



                                  JURISDICTION AND VENUE

        2.      This Court has jurisdiction herein pursuant to 28 U.S.C. §§ 1331 and 1343, as this

action involves federal questions regarding deprivation of Plaintiff’s civil rights under the ADA

and FMLA.

        3.      This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under the Texas Labor Code pursuant to 28 U.S.C. §1367.

        4.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claim, occurred in this District.

                                           THE PARTIES

        5.      Plaintiff is a citizen of the United States, and is, and was at all times, material, a

resident of the state of Texas, residing in Tarrant County.

        6.      Defendant is a foreign limited liability company headquartered in Bentonville,

Arkansas.

        7.      Defendant does business in this judicial district and Plaintiff worked for Defendant

at its Fulfillment Center property located at 5300 Westport Pkwy, Fort Worth, Texas, 76177.

        8.      Defendant is an employer as defined by the all laws under which this action is

brought and employs the requisite number of employees.

                               PROCEDURAL REQUIREMENTS

        9.      Plaintiff has complied with all statutory prerequisites to filing this action.

        10.     On August 20, 2019, Plaintiff dual-filed discrimination claims with the Equal

Employment Opportunity Commission (“EEOC”) and the Texas Workforce Commission – Civil

Rights Division (“TWC”), against Defendant, satisfying the requirements of 42 U.S.C. § 2000e-

5(b) and (e).



                                             Page 2 of 12
     Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                Page 3 of 12 PageID 3



          11.   Plaintiff’s discrimination charge was filed within the required amount of days after

the alleged unlawful employment practices occurred.

          12.   On September 9, 2020, the EEOC issued to Plaintiff a Notice of Right to Sue, upon

request, against Defendant.

          13.   This complaint was filed within 90 days of issuance of the EEOC’s Right to Sue

letter.

                                  FACTUAL ALLEGATIONS

          14.   At all times relevant to this action, Plaintiff was a qualified individual whose

husband had a disability within the meaning of the ADA. Plaintiff’s husband has an actual

disability, has a record of being disabled, and/or is perceived as being disabled by Defendant.

          15.   Plaintiff’s husband suffers from issues in his spine including herniated disks which

required lateral lumbar interbody fusion.

          16.   Plaintiff’s husband had a serious medical condition as defined by the FMLA.

          17.   Plaintiff was employed by Defendant for approximately four years and four months

as an Area Manager.

          18.   On or about March of 2018, Plaintiff applied for intermittent, protected medical

leave under the FMLA to care for her husband’s serious medical condition.

          19.   Defendant, through its third-party disability provider Sedgwick, approved

Plaintiff’s request for intermittent, protected medical leave under the FMLA for her husband’s

serious medical condition beginning on March 24, 2018.

          20.   Following Defendant’s approval of Plaintiff’s FMLA leave, she began to utilize

FMLA leave as needed for her husband’s serious health condition.

          21.   Plaintiff was typically scheduled to work three, twelve-hour shifts per week.



                                            Page 3 of 12
     Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                Page 4 of 12 PageID 4



        22.     When Plaintiff missed time from work due to utilizing her approved intermittent

FMLA leave, her duties were not covered in her absence.

        23.     Defendant made no attempt to assist with Plaintiff’s workload when she was forced

to miss work for her husband’s disability. Additionally, Plaintiff’s Co-Area Manager started

treating her negatively and would intentionally provide her with incorrect information in order to

interfere with her ability to do her job.

        24.     Plaintiff complained about the negative and discriminatory treatment she was

receiving from her Co-Area Manager to her direct supervisor, Bobby Young (Operations

Manager), and Courtney August (Human Resources Manager); however, no action was taken to

address her complaints.

        25.     On or about July 14, 2018, Mr. Young placed Plaintiff on a Performance

Improvement Plan (PIP). At that time, Plaintiff explained to Mr. Young that she was struggling to

keep up with her duties because her husband’s condition required her to use FMLA leave.

        26.     On or about July 14, 2018, Mr. Young granted Plaintiff permission to work from

home.

        27.     On or about July 16, 2018, Ms. Wiley met with Ms. August and engaged in

protected activity by informing her that the lack of coverage of Plaintiff’s duties when using leave

for her husband’s condition caused unsustainable difficulties when it came to completing all of her

job requirements and that she was already doing a lot of work from home.

        28.     In the same meeting, Ms. August instructed Plaintiff to read her emails before

coming to work and stated, “If you can prep Friday night before you come in, you will have more

of a game plan.”




                                            Page 4 of 12
    Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                  Page 5 of 12 PageID 5



       29.     Plaintiff continued perform her job effectively and received positive feedback from

Defendant’s Assistant General Manager, Harrison Chalal.

       30.     Despite Plaintiff’s positive performance feedback, Defendant did not remove the

PIP and left Plaintiff on the plan for nearly seven months. Each time Plaintiff would meet the

requirements of her PIP Defendant would add additional requirements.

       31.     On or about February 19, 2019, Plaintiff submitted a request to renew her

intermittent FMLA leave for her husband’s disability and she received confirmation of receipt of

her request on February 22, 2019.

       32.     On February 21, 2019, Plaintiff met with John Gjertson and reiterated her protected

complaints that the only reason she was put on a PIP in the first place was because assignments

did not get completed on days that she was not there when she was off due to reasons covered

under her FMLA. Plaintiff elaborated that the assignments were not even under her name.

       33.     Mr. Gjertson informed Plaintiff, “there is still an expectation to get the job done”

even when she was out on protected medical leave.

       34.     Immediately thereafter, Mr. Gjertson created a new PIP for Plaintiff which

contained five additional requirements and claimed they were not being met.

       35.     On February 24, 2019, Plaintiff received a text message from Cayla Gerton, a newly

assigned Supervisor that Plaintiff had never spoken to, requesting Plaintiff call her.

       36.     When Plaintiff returned the call, Ms. Gerton informed her that she was being

suspended for violating Defendant’s Data Storage Policy for sending work emails to her home

account.




                                           Page 5 of 12
    Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                   Page 6 of 12 PageID 6



       37.     Plaintiff informed Ms. Gerton that she had been transmitting documentation to her

personal email for the duration of her employment and she had never had an issue and been told

her actions were in violation of company policy.

       38.     Plaintiff had managerial permission to send information to her personal email

address in compliance with Defendant’s policy.

       39.     Defendant’s policy on Protecting Personal & Business Information states, “If you

believe you have confidential company information that needs to be shared outside the company,

seek approval from your manager,” and “do not access or collect such information unless necessary

to perform your job and only as directed by your manager.”

       40.     On March 8, 2019 Defendant terminated Plaintiff in retaliation for her repeated use

of intermittent leave for her husband’s disability, under the pretext of “gross misconduct” for

sending communications to her personal email address.

       41.     In addition to the information outlined above, Plaintiff was subjected to negative

comments about and following her leave including having her Area Manager tell her she was upset

the Plaintiff could leave and use her FMLA leave when she needed to and told Plaintiff she would

not be with the company much longer. Also, Mr. Gjertson made comments to Plaintiff that she

was not being loyal to the company due to the amount of time she was taking off.

       42.     Plaintiff has been damaged by Defendant’s illegal conduct.

       43.     Plaintiff has had to retain the services of undersigned counsel and has agreed to pay

said counsel reasonable attorneys’ fees.

              Count I: Disability Based Discrimination in Violation of the ADA

       44.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.



                                            Page 6 of 12
     Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                   Page 7 of 12 PageID 7



        45.     At all times relevant to this action, Plaintiff was a qualified individual whose

husband had a disability within the meaning of the ADA. Plaintiff’s husband has an actual

disability, has a record of being disabled, and/or is perceived as being disabled by Defendant.

        46.     Plaintiff was able to perform the essential functions of her job at the time of her

unlawful termination.

        47.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of Plaintiff’s husband’s disability regarding discharge, employee compensation, and other

terms, conditions, and privileges of employment.

        48.     Defendant violated the ADA by terminating and/or discriminating against Plaintiff

based on her association and relationship with an individual with a disability.

        49.     Plaintiff has been damaged by Defendant’s illegal conduct.

        50.     Defendant intentionally discriminated against Plaintiff based on her association

with a disabled individual.

        51.     Defendant’s discriminatory conduct in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        52.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

        53.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s protected rights, thereby entitling her to punitive damages.

                          Count II: Retaliation in Violation of the ADA

        54.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.




                                             Page 7 of 12
     Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                   Page 8 of 12 PageID 8



        55.     Defendant intentionally retaliated against Plaintiff for engaging in protected

activity and by unlawfully terminating her employment.

        56.     Defendant’s conduct violates the ADA.

        57.     Defendant’s discriminatory conduct, in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        58.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

        59.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling her to punitive damages.

                        Count III: Interference in Violation of the FMLA

        60.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.

        61.     Plaintiff is a covered “employee” as defined by the FMLA because she worked for

Defendant for more than 12 months preceding her leave, she had more than 1,250 hours of service

during the 12 months preceding her leave, and she worked at a location where the employer has at

least 50 employees within 75 miles.

        62.     At all times relevant, Defendant is and was a covered “employer” under the FMLA

because it has more than 50 employees employed at Plaintiff’s work location in 20 or more

workweeks in the calendar year preceding Plaintiff’s leave request.

        63.     The FMLA provides that an employer must provide an eligible employee

intermittent leave to care for a spouse’s serious medical condition.

        64.     Defendant interfered with Plaintiff’s rights under the FMLA by pressuring Plaintiff

to refrain from taking leave, failing to cover her duties when she was required to take leave, by



                                             Page 8 of 12
     Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                    Page 9 of 12 PageID 9



placing Plaintiff on a PIP, demanding that Plaintiff complete assignments while on FMLA leave,

and ultimately its termination of her employment.

        65.      Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        66.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

Plaintiff is entitled to legal relief.

                          Count IV: Retaliation in Violation of the FMLA

        67.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.

        68.      Plaintiff is a covered “employee” as defined by the FMLA because she worked for

Defendant for more than 12 months preceding the leave, had more than 1,250 hours of service

during the 12 months preceding the leave, and worked at a location where the employer has at least

50 employees within 75 miles.

        69.      At all times relevant to the case, Defendant is and was a covered “employer” under

the FMLA because it has more than 50 employees employed at Plaintiff’s work location in 20 or

more workweeks in the calendar year preceding the leave request.

        70.      Plaintiff exercised or attempted to exercise her rights under the FMLA.

        71.      Defendant retaliated against Plaintiff for exercising or attempting to exercise her

FMLA rights.

        72.      Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        73.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

Plaintiff is entitled to legal relief.



                                              Page 9 of 12
   Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                   Page 10 of 12 PageID 10




              Count V: Disability Based Discrimination in Violation of the TCHR

        74.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.

        75.     At all times relevant to this action, Plaintiff was a qualified individual whose

husband had a disability within the meaning of the TCHR. Plaintiff’s husband has an actual

disability, has a record of being disabled, and/or is perceived as being disabled by Defendant.

        76.     Plaintiff was able to perform the essential functions of her job at the time of her

unlawful termination.

        77.     Defendant is prohibited under the TCHR from discriminating against Plaintiff

because of her association with a disabled individual regarding discharge, employee compensation,

and other terms, conditions, and privileges of employment.

        78.     Defendant violated the TCHR by terminating and discriminating against Plaintiff

based on her association with a disabled individual.

        79.     Plaintiff has been damaged by Defendant’s illegal conduct.

        80.     Defendant intentionally discriminated against Plaintiff on the basis of Plaintiff’s

association with a disabled individual.

        81.     Defendant’s discriminatory conduct, in violation of the TCHR, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        82.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.




                                            Page 10 of 12
   Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                   Page 11 of 12 PageID 11



        83.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s protected rights, thereby entitling her to punitive damages.

                        Count VI: Retaliation in Violation of the TCHR

        84.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.

        85.     Defendant intentionally retaliated against Plaintiff for engaging in protected

activity and by unlawfully terminating her employment.

        86.     Defendant’s conduct violates the TCHR.

        87.     Defendant’s discriminatory conduct, in violation of the TCHR, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        88.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        89.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, requests this Honorable Court:

        a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

        b)      Grant Plaintiff costs and an award of reasonable attorneys’ fees (including expert

fees); and

        c)      Award any other and further relief as this Court deems just and proper.



                                            Page 11 of 12
Case 4:21-cv-00054-Y Document 1 Filed 12/07/20                  Page 12 of 12 PageID 12



                                     JURY DEMAND

   Plaintiff hereby requests a trial by jury on all triable issues herein.


                                           Respectfully Submitted:

                                           /s/ Gabrielle Klepper
                                           Gabrielle Klepper
                                           Texas Bar Number: 24090213
                                           Spielberger Law Group
                                           4890 W. Kennedy Blvd., Suite 950
                                           Tampa, Florida 33609
                                           T: (800) 965-1570
                                           F: (866) 580-7499
                                           Gabrielle.Klepper@SpielbergerLawGroup.com

                                           Counsel for Plaintiff




                                       Page 12 of 12
